DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8, and 10 in the reply filed on 06/29/2022 is acknowledged.
Claims 11 and 13-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.
Response to Amendment
Applicant amendment filed 06/29/2022 has been entered and is currently under consideration.  Claims 1-6, 8, 10-11, and 13-24 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 requires that the thermoplastic film article fully crystallizes independently of an operating cycle of the initiating molding tool.  However, claim 1 requires that initial crystallization occurs by shaping in the initiating molding tool.  Claim 1 also requires that the main crystallization occurs after transporting the thermoplastic film material from within the initiating molding tool to outside of the initiating molding tool.  Since full crystallization must by definition occur after initial crystallization, and any further crystallization after the initial crystallization in the initiating molding tool must occur after an operating cycle of the initiating molding tool, the full crystallization of the thermoplastic article is intrinsically tied to the operating cycle of the initiating molding tool, contrary to the requirements of claim 10.  Claim 10 therefore fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JPH0485019 of record with reference made to examiner provided machine translation) in view of Wolf et al. (US 2006/0147240) hereinafter Wolf.
Regarding claim 1, Ogawa teaches:
A method for the crystallization a thermoplastic film material to form a product, the thermoplastic film material moving along a processing line in a machine direction (Fig 1; ln 10-12), said method comprising:
initiating the entire crystallization process by shaping the thermoplastic film material within an initiating molding tool, wherein the initial crystallization is carried out within the initiating molding tool (Fig 1: heat forming crystallization zone B, first set of heating molds 20, 20’; ln 37-39),
furthering the entire crystallization process by transporting the thermoplastic film material along a crystallization line located outside of the initiating molding tool (Fig 1: heat forming crystallization zone B, first set of heating molds 20, 20’; ln 37-39), wherein the main crystallization is carried out during a clocked movement of the thermoplastic film material in the machine direction (Fig 1: sheet S is advanced from the first set of heating molds 20, 20’ to the second set of heating molds; ln 53-54).
Ogawa does not teach wherein an initial crystallization of the thermoplastic film material amounts to less than 50% of an entire crystallization process and a main crystallization of the thermoplastic film amounts to at least 50% of the entire crystallization process.
While Ogawa teaches the total degree of crystallization (ln 19-20), Ogawa is silent as to the amount of crystallization that occurs in each of the heating molds within the heat forming crystallization zone.
One of ordinary skill in the art would recognize that the amount of crystallization that occurs in the second set of heating molds would be either equal to, greater than, or less than the amount of crystallization that occurs in the first set of heating molds (i.e., 50/50 split, >50%, or <50%).  Therefore, one of ordinary skill in the art would recognize that there are a finite number of potential solutions to solve the amount of crystallization relegated to each set of heating molds.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have tried having a majority of the crystallization occur in the second set of heating molds.
Ogawa does not teach separating the product from the thermoplastic film material.
In the same field of endeavor regarding thermoplastic films, Wolf teaches a cutting step for the motivation of severing the article from the web ([0084]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Ogawa with the cutting step as taught by Wolf in order to sever the article from the web.
Regarding claim 2, Ogawa in view of Wolf teaches the method of claim 1.
Ogawa further teaches wherein the entire crystallization process is ended in a further molding tool located downstream of the crystallization line (Fig 1: cooling zone C, cooling molds 30, 30’; ln 39-41).
Regarding claim 4, Ogawa in view of Wolf teaches the method of claim 1.
Wolf further teaches the shaping occurring before the separating (Fig 5; [0084]).
Regarding claim 5, Ogawa in view of Wolf teaches the method of claim 1.
Ogawa further teaches transferring the thermoplastic film material after the shaping to the crystallization line (Fig 1: sheet S is advanced from the first set of heating molds 20, 20’ to the second set of heating molds; ln 53-54).
Regarding claim 6, Ogawa in view of Wolf teaches the method of claim 1.
Ogawa further teaches transferring the thermoplastic film material to a further molding tool along the crystallization line to control a degree of crystallization of the thermoplastic film material by means of the further molding tool and/or to reshape the thermoplastic film material by means of the further molding too (Fig 1: sheet S is advanced from the first set of heating molds 20, 20’ to the second set of heating molds; ln 53-54)l.
Regarding claim 8, Ogawa in view of Wolf teaches the method of claim 1.
Ogawa further teaches exclusively heating the thermoplastic film material in at least one of the initiating molding tool upstream of the crystallization line and a further molding tool downstream of the crystallization line (Fig 1: heat forming crystallization zone B, first set of heating molds 20, 20’; ln 37-39).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Wolf as applied to claim 2 above, and further in view of Koch et al. (US 6168740) hereinafter Koch.
Regarding claim 3, Ogawa in view of Wolf teaches the method of claim 2.
Ogawa in view of Wolf does not teach wherein the main crystallization occurs outside of both the initiating and further molding tools.
In the same field of endeavor regarding crystallization of thermoplastics, Koch teaches out-of-mold crystallization where final crystallization occurs outside of the forming molds where crystallization is initiated as an alternative to in-mold crystallization wherein the final crystallization occurs inside the mold (Col 6, ln 39- col 7, ln 12, Col 12, ln 1-16).
Ogawa in view of Wolf teaches a method analogous to the in-mold crystallization as taught by Koch.
It would have been obvious to one of ordinary skill in the art to have substituted the in-mold crystallization as taught by Ogawa in view of Wolf with the out-of-mold crystallization as taught by Koch and would achieve the same result of crystallization of a thermoformed thermoplastic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743